--------------------------------------------------------------------------------

Exhibit 10.31
 
AMENDED AND RESTATED
 
EMPLOYMENT AND NON-COMPETITION AGREEMENT
 
          Agreement made this 24th day of September, 2009, by and between
STEPHEN P. HERBERT, an individual (“Herbert”), and USA TECHNOLOGIES, INC., a
Pennsylvania corporation (“USA”).
 
BACKGROUND
 
          Herbert is the President and Chief Operating Officer of USA. Herbert
and USA had entered into an Amended and Restated Employment And Non-Competition
Agreement dated May 11, 2006, a First Amendment thereto dated as of March 13,
2007, and a Second Amendment thereto dated September 22, 2008. As more fully set
forth herein, the parties desire to amend, completely restate, and replace the
foregoing agreements effective October 1, 2009.
 
AGREEMENT
 
          NOW, THEREFORE, in consideration of the covenants set forth herein,
and intending to be legally bound hereby, the parties agree as follows:
 
          SECTION 1. Employment.
 
                    A.     USA shall employ Herbert as President and Chief
Operating Officer commencing on October 1, 2009 and continuing through September
30, 2012 (the “Employment Period”), and Herbert hereby accepts such employment.
Unless terminated by either party hereto upon at least 60-days notice prior to
end of the original Employment Period ending September 30, 2012, or prior to the
end of any one year extension of the Employment Period, the Employment Period
shall not be terminated and shall automatically continue in full force and
effect for consecutive one year periods.

 
1

--------------------------------------------------------------------------------

 
 
                    B.     During the Employment Period, Herbert shall devote
his full time, energy, skills, and attention to the business of USA, and shall
not be engaged or employed in any other business activity whatsoever, whether or
not such activity is pursued for gain, profit or other pecuniary advantage.
During the Employment Period, Herbert shall perform and discharge well and
faithfully such executive management duties for USA as shall be necessary and as
otherwise may be directed by the Board of Directors of USA.
 
                    C.     Nothing contained in subparagraph 1.B hereof shall
prohibit Herbert from investing his personal assets in businesses which do not
compete with USA, where the form or manner of such investments will not require
more than minimal services on the part of Herbert in the operation of the
affairs of the business in which such investments are made, or in which his
participation is solely that of a passive investor; or from serving as a member
of boards of directors, boards of trustees, or other governing bodies of any
organization, provided that USA approves such activities in advance; or from
participating in trade associations, charitable, civic and any similar
activities of a not-for-profit, philanthropic or eleemosynary nature; or from
attending educational events or classes. It is understood and agreed that any
such permitted activities which shall occur during business hours shall be
limited to no greater than forty hours per year.
 
          SECTION 2. Compensation and Benefits
 
                    A.     In consideration of his services rendered, USA shall
pay to Herbert a base salary of $320,000 per year during the Employment Period,
subject to any withholding required by law. Herbert’s base salary may be
increased from time to time in the discretion of the Board of Directors.

 
2

--------------------------------------------------------------------------------

 
 
                    B.     In addition to the base salary provided for in
subparagraph A, Herbert shall be eligible to receive such bonus or bonuses as
the Board of Directors of USA may, in their discretion, pay to Herbert from time
to time based upon his performance and/or the performance of USA. All awards in
this regard may be made in cash or in Common Stock.
 
                    C.     Herbert shall be entitled to be reimbursed by USA for
all reasonable expenses reasonably incurred by Herbert in connection with his
employment duties hereunder. Such expenses shall include, but not be limited to,
all reasonable business expenses, including travel expenses such as tolls,
gasoline and mileage. Herbert shall reasonably document all requests for expense
reimbursements.
 
                    D.     On the date of the execution and delivery by each of
USA and Herbert of this Agreement, USA shall issue to Herbert 9,000 shares of
Common Stock as a bonus. These shares shall vest as follows: 3,000 on October 1,
2009; 3,000 on April 1, 2010; and 3,000 on October 1, 2010. The shares shall be
issued pursuant to USA’s 2008 Stock Incentive Plan and shall be registered under
the Securities Act of 1933, as amended, pursuant to a Form S-8 Registration
Statement. Herbert acknowledges that the vesting of the shares will represent
taxable income to him and that he (and not USA) shall be responsible for the
payment of any and all income or other taxes (including any withholding tax
obligations of USA) attributable to the vesting of the shares. Not later than
the business day following the date on which any of the shares are included in
the taxable income of Herbert, Herbert shall satisfy USA’s withholding tax
obligations in connection with such shares by either (a) the delivery by Herbert
to USA of a cash payment equal to the amount of the withholding tax obligations,
or (b) the assignment and transfer by Herbert to USA of that number of shares of
Common Stock (which may consist of the vested shares issued hereunder as a bonus
to Herbert or any other shares of Common Stock owned by Herbert) having a value
equal to the withholding tax obligations required to be withheld by law, or (c)
such other payment method that shall be satisfactory to USA.

 
3

--------------------------------------------------------------------------------

 
 
                    E.     During the Employment Period, USA shall obtain and
pay the premiums for, a term life insurance policy on Herbert’s life in the face
amount of $1,500,000. During the Employment Period, Herbert shall designate the
beneficiary of the policy. If Herbert shall die during the Employment Period,
the proceeds of the policy shall be paid to his designated beneficiary. Herbert
agrees to cooperate with the insurance company and USA in connection with the
issuance of the policy. Herbert agrees that he will submit to examinations by
such practicing medical doctors selected by USA or the insurance company upon
receipt of written request from USA or the insurance company to do so.
 
                    F.     During the Employment Period, USA shall obtain and
pay the premiums for, a supplemental long-term disability policy covering
Herbert over and above the existing long-term group disability plan of USA. If
Herbert shall become disabled during the Employment Period, the supplemental
policy would provide Herbert with monthly payments of up to 65% of Herbert’s
base salary through age sixty-five. Herbert agrees to cooperate with the
insurance company and USA in connection with the issuance of the policy. Herbert
agrees that he will submit to examinations by such practicing medical doctors
selected by USA or the insurance company upon receipt of written request from
USA or the insurance company to do so.
 
                    G.     During the Employment Period, USA shall pay to
Herbert an automobile allowance in the amount of $17,875 per annum, payable in
equal bi-monthly installments of $774.79.
 
                    H.     During the Employment Period, and in addition to the
other benefits provided to Herbert hereunder, Herbert shall be entitled to
participate in and be covered by all standard fringe and employee benefits made
available to other employees of USA. These current benefits include medical and
dental insurance, paid vacation and holidays, a 401(k) plan, and a long-term
group disability plan.

 
4

--------------------------------------------------------------------------------

 
 
          SECTION 3. Long-Term Equity Compensation Program.
 
          A.     On February 12, 2007, USA adopted the Long-Term Equity
Incentive Program (the “Plan”). The Plan covers each of the fiscal years of USA
ending June 30, 2007, June 30, 2008, and June 30, 2010 (severally, “Fiscal Year”
and collectively, “Fiscal Years”). Pursuant to the Plan, Herbert is entitled to
earn shares of Common Stock of USA (“Shares”) based upon the achievement by USA
of certain target goals during each Fiscal Year. The target goals and the number
of Shares to be earned by Herbert during any Fiscal Year are set forth in the
minutes of the USA Board of Directors meeting held on February 12, 2007.
 
          B.     Except as provided in Subsections C or E, Herbert must be an
employee of USA as of the last day of any Fiscal Year in order to earn any
Shares on account of such Fiscal Year. Any Shares that are earned by Herbert as
of the completion of any Fiscal Year shall be fully and irrevocably vested and
issuable to Herbert by USA. Except as provided in Subsection C, the issuance to
Herbert by USA of any Shares earned by Herbert under the Plan shall occur as
soon as practicable after the completion of the audited financial statements of
USA for the completed Fiscal Year.
 
          C.     In the event of the occurrence of a USA Transaction (as defined
in subsection J below) during any Fiscal Year, and provided that Herbert is an
employee of USA on the date of such USA Transaction, Herbert shall be awarded
Shares (the “Accelerated Shares”) for each of the Fiscal Years that have not yet
been completed as of the date of such USA Transaction. The number of Accelerated
Shares shall be as follows: 53,713 for the Fiscal Year ending June 30, 2007;
53,713 for the Fiscal Year ending June 30, 2008; and 53,714 for the Fiscal Year
ending June 20, 2009. The award of Accelerated Shares to Herbert shall be in
lieu of all Shares otherwise issuable to Herbert under the Plan for any
uncompleted Fiscal Year, and Herbert shall not be entitled to earn any
additional Shares under the Plan on account of any such uncompleted Fiscal Year.

 
5

--------------------------------------------------------------------------------

 
 
          For example, if a USA Transaction would occur on March 1, 2008,
Herbert would be entitled to 53,713 Accelerated Shares for the uncompleted
Fiscal Year ending June 30, 2008 and 53,714 Accelerated Shares for the
uncompleted Fiscal Year ended June 30, 2010. These Accelerated Shares would be
issuable to him on and as of the occurrence of the USA Transaction. Herbert
would not be entitled to any additional Shares on account of these uncompleted
Fiscal Years.
 
          At the time of any USA Transaction, all of the Accelerated Shares
shall automatically and without any action on Herbert’s part be deemed to be
issued and outstanding immediately prior to any such USA Transaction, and shall
be entitled to be treated as any other issued and outstanding share of Common
Stock in connection with such USA Transaction. In connection with a USA
Transaction, USA and/or such successor or purchasing corporation, person, or
entity, as the case may be, shall recognize and specifically provide for the
Accelerated Shares as provided for in this Section 3.C.
 
          D.     In the event that Herbert’s employment with USA is terminated
by USA for Cause pursuant to Section 4.D hereof during any Fiscal Year, then the
Plan shall be immediately terminated as to Herbert as of the date of such
termination, and except for Shares that have already been earned by Herbert on
account of any Fiscal Year that has been completed prior to the date of such
termination, Herbert shall not be entitled to earn any additional Shares
whatsoever under the Plan.

 
6

--------------------------------------------------------------------------------

 
 
          E.     In the event that Herbert’s employment with USA shall be
terminated during any Fiscal Year for any reason whatsoever other than for
Cause, Herbert shall nevertheless be eligible to earn Shares under the Plan on
account of the Fiscal Year during which any such termination has occurred as if
he had remained employed with USA through the end of such Fiscal Year. In such
event, Herbert shall not be entitled to earn any Shares on account of any Fiscal
Year commencing after the date of the termination of his employment with USA.
For example, if Herbert’s termination of employment would occur on March 1,
2008, Herbert would be entitled to earn Shares for the uncompleted Fiscal Year
ending June 30, 2008 as if he had been an employee of USA through the end of
such Fiscal Year. Herbert would not be entitled to earn any Shares on account of
the Fiscal Year ending June 30, 2010.
 
          F.     Herbert acknowledges that the Shares to be issued under the
Plan will not be registered under the Act, or under any state securities laws,
and the Shares cannot be sold or transferred unless such Shares have been
registered under the Act or such state securities laws, or unless USA has
received an opinion of counsel that such registration is not required. Herbert
understands that USA has not agreed to register the Shares under the Act or any
state securities laws.
 
          G.     The number of Shares to be issued to Herbert under the Plan
shall be subject to adjustment from time to time only as set forth hereinafter:
(i) in case USA shall declare a Common Stock dividend on the Common Stock, then
the number of Shares shall be proportionately increased as of the close of
business on the date of record of said Common Stock dividend in proportion to
such increase of outstanding shares of Common Stock; or (ii) if USA shall at any
time subdivide its outstanding Common Stock by recapitalization,
reclassification or split-up thereof, the number of Shares shall be
proportionately increased, and, if USA shall at any time combine the outstanding
shares of Common Stock by recapitalization, reclassification, reverse stock
split, or combination thereof, the number of Shares shall be proportionately
decreased. Any such adjustment to the number of Shares shall become effective at
the close of business on the record date for such subdivision or combination.

 
7

--------------------------------------------------------------------------------

 
 
          H.     Herbert shall be responsible for any and all applicable
federal, state or local income and other tax withholding obligations of USA in
connection with the Shares. Not later than the business day immediately
following the date on which any Shares are included in the taxable income of
Herbert, Herbert shall satisfy USA’s withholding tax obligations in connection
with such Shares by either (a) the delivery by Herbert to USA of a cash payment
in the amount of the withholding tax obligations, or (b) the assignment and
transfer by Herbert to USA of that number of shares of Common Stock (which may
consist of Shares or any other shares of Common Stock owned by Herbert) having a
value equal to the withholding tax obligations required to be withheld by law,
or (c) such other payment method that shall be satisfactory to USA.
 
          I.     The Plan shall be irrevocable by USA and represents an
unconditional, absolute and fully vested obligation of USA in favor of and for
the benefit of Herbert.
 
          J.     For purposes of this Agreement, the term “USA Transaction”
shall mean:
 
                 (i) the acquisition by any person, entity or group required to
file (or which would be required to file if USA had been subject to such
provisions) a Schedule 13D or Schedule 14d-1 promulgated under the Securities
Exchange Act of 1934 (“Exchange Act”) or any acquisition by any person entitled
to file (or which would be entitled to file if USA had been subject to such
provisions) a Form 13G under the Exchange Act with respect to such acquisition
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 51% or more of USA’s then outstanding voting securities
entitled to vote generally in the election of Directors (the “Outstanding
Shares”); or

 
8

--------------------------------------------------------------------------------

 
 
                 (ii)      a change in the composition of the Board of Directors
of USA over a period of twelve (12) months or less such that the Continuing
Directors (as defined below) fail to constitute a majority of the Board (or, if
applicable, the Board of Directors of a successor corporation to USA), where the
term “Continuing Director” means at any date a member of the Board (i) who was a
member of the Board on the date of the execution of this Agreement or (ii) who
was nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; or
 
                 (iii) approval by the shareholders of USA of a reorganization,
merger, consolidation, liquidation, or dissolution of USA, or the sale,
transfer, lease or other disposition of all or substantially all of the assets
of USA ( “Business Combination”).
 
                 Notwithstanding subsection (iii) above, and other than in
connection with a liquidation or dissolution of USA, a Business Combination
described in subsection (iii) above shall not constitute a USA Transaction if
following such Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners of the Outstanding
Shares immediately prior to such Business Combination beneficially own, directly
or indirectly, more than 51% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
Directors of the entity resulting from such business combination (including
without limitation, an entity which as a result of such transactions owns USA or
all or substantially all of USA’s assets either directly or through one or more
subsidiaries), and (B) no person owns, directly or indirectly, 49% or more of
the combined voting power of the then outstanding voting securities of the
entity resulting from such Business Combination except to the extent that such
ownership existed prior to the Business Combination.

 
9

--------------------------------------------------------------------------------

 
 
          SECTION 4. Termination. In addition to the notice of non-renewal of
the Employment Period referred to in Section 1.A hereof and as provided in
Section 12.B, Herbert’s employment with USA may be terminated as follows:
 
          A.        Voluntary Termination Without Good Reason. Herbert may
voluntarily terminate Herbert’s employment hereunder without Good Reason (as
defined below) at any time during the Employment Period effective as of the end
of the 90-day period beginning on the date Herbert provides USA with a signed,
written notice of Herbert’s termination; provided, in its sole discretion
(i) USA may accept such resignation effective as of an earlier date in lieu of
waiting for passage of the 90-day notice period, or (ii) during all or any part
of the 90-day notice period, USA may retain Herbert as an employee but modify,
reduce or eliminate Herbert’s duties hereunder. If Herbert voluntarily
terminates Herbert’s employment hereunder without Good Reason, USA will pay to
Herbert only (i) Herbert’s annual base salary earned through the date of
termination, (ii) all bonuses earned and vested on or before the date of
termination, and (iii) any benefits or compensation provided under the terms of
any benefit plan or other provisions of this Agreement.
 
           B. Voluntary Termination With Good Reason.
 
                    (i)          Herbert may voluntarily terminate Herbert’s
employment hereunder with Good Reason (as defined below) at any time during the
Employment Period, effective as of the end of the 90-day period beginning on the
date Herbert provides USA with a signed, written notice of Herbert’s
termination; provided, in its sole discretion (A) USA may accept such
resignation effective as of an earlier date in lieu of waiting for passage of
the 90-day notice period, or (B) during all or any part of the 90-day notice
period, USA may retain Herbert as an employee but modify, reduce or eliminate
Herbert’s duties hereunder.

 
10

--------------------------------------------------------------------------------

 
 
                    (ii)     If Herbert voluntarily terminates Herbert’s
employment hereunder with Good Reason at any time during the Employment Period,
Herbert will be entitled to receive the following compensation and benefits:
 
                              (a) Following the termination of Herbert’s
employment, USA shall continue to pay to Herbert his annual base salary in such
installments and at such times as USA pays the annual base salaries of its other
executive officers. Such annual base salary shall continue to be paid to Herbert
by USA for a period of time equal to the greater of (a) two years from the
termination date, or (b) the period of time remaining in the Employment Period
as of the date of termination;
 
                             (b) all bonuses earned or vested on or before the
date of termination;
 
                             (c) any benefits or compensation provided under the
terms of any benefit plan or other provisions of this Agreement; and
 
                             (d) During the two year period following the date
of termination, USA shall arrange at its cost to provide Herbert with health
insurance benefits substantially similar to those which Herbert is receiving
immediately prior to the date of termination. Benefits otherwise receivable by
Herbert pursuant to this subsection shall be reduced to the extent comparable
benefits are actually received by or made available to Herbert without cost
during such period following Herbert’s termination of employment (and any such
benefits actually received by Herbert shall be reported to USA by Herbert).

 
11

--------------------------------------------------------------------------------

 
 
                    (iii)     For purposes of this Agreement, “Good Reason”
means any of the following conditions, which remains uncured after the
expiration of 30 days following the delivery of written notice of such condition
to USA by Herbert, with respect to which Herbert terminates employment within
120 days after the initial existence of the condition: (A) a material breach of
the terms of this Agreement by USA; (B) the assignment by USA to Herbert of
duties materially inconsistent with Herbert’s authorities, duties,
responsibilities, and status, or a material reduction or alteration in the
nature or status of Herbert’s authority, duties, or responsibilities; provided,
however, that a material reduction or alteration referred to in this subsection
(B) shall not include any change or reduction in Herbert’s authorities, duties
or responsibilities resulting solely from USA becoming a private company or a
subsidiary or division of a public company; (C) USA materially reduces Herbert’s
rate of annual base salary below the level in effect immediately before such
reduction; (D) a material reduction by USA in the kind or level of employee
benefits to which Herbert is entitled immediately prior to such reduction with
the result that Herbert’s overall benefit package is significantly reduced
unless such failure to continue a plan, policy, practice or arrangement pertains
to all plan participants generally; or (E) requiring Herbert to be based at a
location in excess of 75 miles from Herbert’s current residence.
 
                    (iv)     As a condition to Herbert receiving or continuing
to receive any of the payments or benefits provided under this subsection B,
Herbert shall have executed and delivered to USA (and not revoked) a release of
any and all claims, suits, or causes of action against USA and its affiliates in
form reasonably acceptable to USA.
 
          C.       Termination Without Cause.
 
                    (i) USA, in its sole discretion, may terminate Herbert’s
employment hereunder without Cause (as defined below), at any time by giving
Herbert at least 30 days’(and not more than 90 days’) prior written notice of
USA’s intent to terminate Herbert’s employment as of a specified date; provided,
during all or any part of the remaining Employment Period, USA, in its sole
discretion, may modify, reduce or eliminate Herbert’s duties hereunder.

 
12

--------------------------------------------------------------------------------

 
 
                    (ii) If USA terminates Herbert’s employment hereunder
without Cause at any time during the Employment Period, Herbert will be entitled
to receive the following compensation and benefits:
 
                              (a) Following the termination of Herbert’s
employment, USA shall continue to pay to Herbert his annual base salary in such
installments and at such times as USA pays the annual base salaries of its other
executive officers. Such annual base salary shall continue to be paid to Herbert
by USA for a period of time equal to the greater of (a) two years from the
termination date, or (b) the period of time remaining in the Employment Period
as of the date of termination;
 
                              (b) all bonuses earned or vested on or before the
date of termination;
 
                              (c) any other benefit or compensation provided
under the terms of any benefit plan or other provisions of this Agreement; and
 
                              (d) During the two year period following the date
of termination, USA shall arrange at its cost to provide Herbert with health
insurance benefits substantially similar to those which Herbert is receiving
immediately prior to the date of termination. Benefits otherwise receivable by
Herbert pursuant to this subsection shall be reduced to the extent comparable
benefits are actually received by or made available to Herbert without cost
during such period following Herbert’s termination of employment (and any such
benefits actually received by Herbert shall be reported to USA by Herbert).

 
13

--------------------------------------------------------------------------------

 
 
          D.      Termination With Cause.
 
                    (i)     USA may immediately terminate Herbert’s employment
hereunder for Cause (as defined below) at any time during the Employment Period
upon delivery of written notice to Herbert. If Herbert’s employment hereunder is
terminated by USA for Cause, USA will be required to pay to Herbert only (A)
Herbert’s annual base salary earned through the date of termination, (B) all
bonuses earned and vested on or before the date of termination, and (C) any
other benefit or compensation provided under the terms of any benefit plan or
other provision of this Agreement.
 
                    (ii)     For purposes of this Agreement, “Cause” means any
of the following have occurred or exist: (A) Herbert’s fraud, gross malfeasance,
gross negligence, or willful misconduct, with respect to USA’s business; (B)
Herbert’s refusal or repeated failure to follow USA’s established reasonable and
lawful policies; (C) Herbert’s material breach of this Agreement; (D) Herbert’s
acknowledgement or conviction of, fraud or any crime which has or could have a
material detrimental effect on USA’s reputation or business; (E) any intentional
misapplication by Herbert of USA’s funds, or any material act of dishonesty
committed by Herbert with respect to USA's customers, business or affiliates; or
(F) Herbert’s unlawful use or possession of any controlled substance or
Herbert’s abuse of alcoholic beverages.
 
                    As a condition precedent to USA’s termination of Herbert’s
employment for Cause under subparagraphs (B) or (C) above, USA shall provide
Herbert with 30-days prior written notice of USA’s termination of Herbert’s
employment for Cause under either of said subparagraphs, and Herbert shall have
failed to remedy such matter within such 30 day period.
 
          E.      Termination Due to Death or Disability.
 
                    (i) Herbert’s employment with USA will end upon Herbert’s
death. Upon Herbert’s death, his designated beneficiary shall be entitled to
receive the proceeds of the life insurance policy paid for by USA that is
referred to in Section 2.E, and USA will pay to Herbert’s personal
representative only (A) Herbert’s annual base salary earned through the date of
death, (B) all bonuses earned and vested on or before the date of death, and (C)
any benefit or compensation provided under the terms of any benefit plan or
other provisions of this Agreement.

 
14

--------------------------------------------------------------------------------

 
 
                   (ii) If Herbert becomes disabled during the Employment
Period, USA may terminate Herbert’s employment under this Agreement upon giving
Herbert or Herbert’s legal representative written notice at least 30 days before
the termination date. For purposes of this Agreement, and subject to any
applicable waiting period, “disabled” means if Herbert is deemed disabled for
purposes of the supplemental long-term disability policy obtained and paid for
by USA which is referred to Section 2.F. If Herbert’s employment hereunder is
terminated due to Herbert’s disability, USA will pay to Herbert or his personal
representative only (A) Herbert’s annual base salary earned through the date of
termination, (B) all bonuses earned and vested on or before the date of
termination, and (C) any benefit or compensation provided under the terms of any
benefit plan or other provisions of this Agreement.
 
          F.     In addition to any other terms or conditions that survive the
termination of Herbert’s employment with USA, all of the terms and conditions of
Section 5, 6 and 7 shall survive the termination of Herbert’s employment with
USA for any reason whatsoever under this Section 4.
 
          G.     Except as specifically provided otherwise herein, Herbert shall
not be required to mitigate the amount of any payment provided for in this
Section 4 by seeking other employment or otherwise, nor shall the amount of such
payment be reduced by reason of compensation or other income Herbert receives
for services rendered after Herbert’s termination of employment with USA.

 
15

--------------------------------------------------------------------------------

 
 
                      SECTION 5. Business Secrets.
 
                    A.     Except in connection with his duties hereunder,
Herbert shall not, directly or indirectly, at any time from and after the date
hereof, and whether or not the Employment Period has terminated, or whether or
not Herbert’s employment has terminated for any reason whatsoever, make any use
of, exploit, disclose, or divulge to any other person, firm or corporation, any
confidential information, including but not limited to, proprietary information,
trade secret, business secret, documents, process, procedures, know-how, data,
marketing information, marketing method, marketing means, software information,
intellectual property, special arrangement, or any other confidential
information concerning the business or policies of USA, or concerning USA’s
customers, clients, accounts or suppliers, that Herbert learned as a result of,
in connection with, through his employment with, or through his affiliation with
USA, whether or not pursuant to this Agreement, and whether prior to or after
the date hereof, but not information that can be shown through documentary
evidence to be in the public domain, or information that falls into the public
domain, unless such information falls into the public domain by Herbert’s direct
or indirect disclosure or other acts. Herbert agrees to use his best endeavors
to prevent the unauthorized disclosure or publication of confidential
information and not to copy nor remove confidential information from USA’s
premises, whether physically or electronically, without the express written
permission of USA.
 
                    B.     From and after the date hereof, except in connection
with his duties hereunder, and for a two (2) year period following the
termination of the Employment Period, or for a two (2) year period following the
termination of Herbert’s employment hereunder if earlier, Herbert shall not
solicit, or divert business from, or serve, or sell to, any customer or account
of USA of which Herbert is or becomes aware, or with which Herbert has had
personal contact as a result of, in connection with, through his employment
with, or through his affiliation with USA, whether or not pursuant to this
Agreement and whether prior to or after the date hereof.

 
16

--------------------------------------------------------------------------------

 
 
                    C.     All documents, data, know-how, designs, inventions,
names, marketing information, marketing method, marketing means, materials,
software programs, hardware, configurations, information, data processing
reports, lists and sales analyses, price lists or information, or any other
materials or data of any kind furnished to Herbert by USA, or by USA’s
customers, clients, accounts, or suppliers, or developed by Herbert on behalf of
USA or at USA’s direction or for USA’s use, or otherwise devised, developed,
created, or invented in connection with Herbert’s employment hereunder or his
affiliation with USA (whether or not during normal working hours), are and shall
remain the sole and exclusive property of USA, and Herbert shall have no right
or interest whatsoever thereto, including but not limited to, any copyright or
patent interest whatsoever. If USA requests the return of any such items
(including all copies) at any time whatsoever, Herbert shall immediately deliver
the same to USA.
 
                    D.     All documents, data, know-how, designs, products,
ideas, equipment, inventions, names, devices, marketing information, marketing
method, marketing means, materials, software programs, hardware, configurations,
information, or any other materials or data of any kind developed by Herbert on
behalf of USA or at its direction or for USA’s use, or otherwise devised,
developed, created, or invented in connection with Herbert’s employment with USA
or Herbert’s affiliation with USA (whether or not during normal working hours),
and whether before or after the date of this Agreement, are and shall remain the
sole and exclusive property of USA, and Herbert agrees to apprise USA of the
existence of such, and Herbert does not and shall not have any right, title, or
interest whatsoever thereto. Herbert hereby acknowledges that all such rights to
intellectual property shall belong exclusively to USA and not to Herbert. Any
and all rights of ownership in connection with any of the foregoing shall belong
solely to USA, and all copyright, patent, trademark, or similar rights or
interests shall be the sole and exclusive property of USA. Herbert hereby
assigns, transfers, and conveys to USA all of Herbert’s right, title and
interest in and to any and all such inventions, discoveries, improvements,
modifications and other intellectual property rights to effectuate, confirm, or
evidence such assignment, transfer and conveyance, including but not limited to,
executing and delivering any and all applicable forms, documents, or
applications required under any applicable copyright, patent, trademark, or
other law, rule or regulation.

 
17

--------------------------------------------------------------------------------

 
 
                    E.     At any and all times from and after the date hereof,
and for a two (2) year period following the termination of Herbert’s employment
with USA for any reason whatsoever, Herbert shall not (a) directly or
indirectly, attempt to hire, or hire, any person employed by USA; or (b)
directly or indirectly, interfere with USA’s relations with any person employed
by it.
 
          SECTION 6. Restrictive Covenant. From and after the date hereof, and
for a two (2) year period following the termination of the Employment Period, or
for a two (2) year period following the termination of Herbert’s employment
hereunder if earlier, Herbert shall be prohibited from competing in all fifty
states of the United States, and in each foreign country, possession, or
territory in which USA is engaged in or actively pursuing business as of the
termination or at any time during the preceding twelve month period, with the
business of USA as presently or as hereinafter conducted, including but not
limited to, the ownership or licensing or development of a cashless system which
controls, monitors, and/or networks devices, including beverage vending
machines. For the purposes hereof, the term “competing” shall mean acting,
directly or indirectly, as a partner, principal, stockholder, joint venturer,
associate, independent contractor, creditor of, consultant, trustee, lessor to,
sublessor to, employee or agent of, or to have any other involvement with, any
person, firm, corporation, or other business organization which is engaged in
the businesses described in this Section.

 
18

--------------------------------------------------------------------------------

 
 
          SECTION 7. Remedies. Herbert acknowledges that any breach by him of
the obligations set forth in Sections 5 or 6 hereof would substantially and
materially impair and irreparably harm USA’s business and goodwill; that such
impairment and harm would be difficult to measure; and, therefore, total
compensation in solely monetary terms would be inadequate. Consequently, Herbert
agrees that in the event of any breach or any threatened breach by Herbert of
any of the provisions of Sections 5 or 6 hereof, USA shall be entitled in
addition to monetary damages or other remedies, to equitable relief, including
injunctive relief, and to the payment by Herbert of all costs and expenses
incurred by USA in enforcing the provisions thereof, including attorneys’ fees.
The remedies granted to USA in this Agreement are cumulative and are in addition
to remedies otherwise available to USA at law or in equity.
 
          SECTION 8. Waiver of Breach. The waiver by USA of a breach of any
provision of this Agreement by Herbert shall not operate or be construed as a
waiver of any other or subsequent breach by Herbert of such or any other
provision.
 
          SECTION 9. Notices. All notices required or permitted hereunder shall
be in writing and shall be sent by certified or registered mail, return receipt
requested, postage prepaid, as follows:

       
To USA:
         
USA Technologies, Inc.
   
100 Deerfield Lane, Suite 140
   
Malvern, Pennsylvania 19355
   
Attn: George R. Jensen, Jr., Chief Executive Officer
       
To Herbert:
         
Mr. Stephen P. Herbert
   
28 Briar Road
   
Strafford, Pennsylvania 19087


 
19

--------------------------------------------------------------------------------

 
 
or to such other address as either of them may designate in a written notice
served upon the other party in the manner provided herein. All notices required
or permitted hereunder shall be deemed duly given and received on the second day
next succeeding the date of mailing.
 
           SECTION 10. Severability. If any term or provision of this Agreement
or the application thereof to any person or circumstances shall, to any extent,
be invalid or unenforceable, the remainder of this Agreement or the application
of any such term or provision to persons or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected thereby, and
each term and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law. If any of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
scope, activity or subject, it shall be construed by limiting and reducing it,
so as to be valid and enforceable to the extent compatible with the applicable
law.
 
           SECTION 11. Governing Law. The implementation and interpretation of
this Agreement shall be governed by and enforced in accordance with the laws of
the Commonwealth of Pennsylvania without regard to its conflict of laws rules.
 
           SECTION 12. Binding Effect and Assignability.
 
          A.     The rights and obligations of both parties under this Agreement
shall inure to the benefit of and shall be binding upon their personal
representatives, heirs, successors and assigns. This Agreement, or any part
thereof, may not be assigned by Herbert.

 
20

--------------------------------------------------------------------------------

 
 
          B.     At the time of the consummation of a USA Transaction, and as a
condition thereof, USA shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business or assets of USA expressly to assume and agree to perform this
Agreement to the same extent that USA would be required to perform it if no such
USA Transaction had taken place. Failure of USA to obtain an assumption of this
Agreement at or prior to the consummation of such USA Transaction shall result
in the termination of Herbert’s employment on the date of the consummation of
the USA Transaction. In the event of the termination of Herbert’s employment,
Herbert shall receive from USA all of the compensation and benefits described in
subparagraphs (a), (b), (c), and (d) of Section 4.C (ii) as if Herbert’s
employment had been terminated by USA without Cause on the date of the
consummation of the USA Transaction. In addition to any other terms or
conditions that survive the termination of Herbert’s employment with USA, all of
the terms and conditions of Section 5, 6 and 7 shall survive the termination of
Herbert’s employment with USA. Except as specifically provided otherwise herein,
Herbert shall not be required to mitigate the amount of any payment provided for
in this Section 12.B by seeking other employment or otherwise, nor shall the
amount of such payment be reduced by reason of compensation or other income
Herbert receives for services rendered after Herbert’s termination of employment
with USA. As used in this Agreement, USA shall mean USA and any successor to its
business or assets as aforesaid which assumes and agrees to perform this
Agreement, by operation of law or otherwise.
 
           SECTION 13. Special Tax Provisions.
 
          A.     Deferred Payment Date. Notwithstanding any provision to the
contrary in this Agreement, no payments or benefits to which Herbert may become
entitled under Section 4 or 12.B of this Agreement shall be made or provided to
him prior to the earlier of (i) the expiration of the six (6)-month period
measured from the date of his “separation from service” with the Company (as
determined in accordance with the provisions of Code Section 409A and the
Treasury Regulations thereunder) or (ii) the date of his death, if Herbert is
deemed at the time of such separation from service to be a “key employee” within
the meaning of that term under Code Section 416(i) and such delayed commencement
is otherwise required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). Upon the expiration of the applicable Code Section
409A(a)(2) deferral period, all payments and benefits deferred pursuant to this
Section 13.A (whether they would have otherwise been payable in a single sum or
in installments in the absence of such deferral) shall be paid or reimbursed to
Herbert in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

 
21

--------------------------------------------------------------------------------

 
 
          B.     Excess Parachute Payment Tax Gross Up. Notwithstanding any
other provision of this Agreement, if (i) there is a change in the ownership or
effective control of USA or in the ownership of a substantial portion of the
assets of USA (within the meaning of Code Section 280G(b)(2)(A)), and (ii) the
payments and benefits otherwise to be made or provided pursuant to Section 12.B
and any other payments or benefits otherwise to be paid or provided to Herbert
in the nature of compensation to be received by or for the benefit of Herbert
and contingent upon such event (the “Termination Payments”) create an excess
parachute payment (within the meaning of Code Section 280G) that results in an
excise tax payable by Herbert pursuant to the terms of Code Sections 280G and
4999 (the “Excise Tax”), then USA will reimburse Herbert, in cash, the full
amount of the Excise Tax and all of Herbert’s additional state and federal
income, excise and employment taxes that arise on, and are payable in respect
of, this additional payment (cumulatively, the “Full Gross-Up Payment”), such
that Herbert is in the same after-tax position as if he had not been subject to
the Excise Tax. The Full Gross-Up Payment will be made as soon as practicable
after Herbert pays the Excise Tax, but in no event later than the last day of
Herbert’s taxable year that immediately follows Herbert’s taxable year in which
he pays the Excise Tax.

 
22

--------------------------------------------------------------------------------

 
 
          SECTION 14. Entire Agreement. This Agreement constitutes the entire
agreement with respect to the subject matter hereof between the parties hereto
and there are no other agreements between the parties relating to the subject
matter hereof. This Agreement completely replaces and supersedes the prior
employment agreements entered into between Herbert and USA. This Agreement shall
become effective on October 1, 2009. This Agreement may only be modified by an
agreement in writing executed by both USA and Herbert.
 
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

         
USA TECHNOLOGIES, INC.
       
By:
/s/ George R. Jensen, Jr.
     
George R. Jensen, Jr., Chief Executive Officer
           
/s/ Stephen P. Herbert
     
STEPHEN P. HERBERT
 

 
 
23